Dean, J.
This is a companion suit to Graham v. Pantel Realty Co., ante, p. 397. The same issues are presented here that were presented in the Graham case. It follows that the decision in that case controls in the present case. The question of damages here, as in the Graham case, remains open and the parties may, if so' advised, submit evidence thereon. The judgment of the district court is therefore reversed and the cause is remanded for further proceedings consistent with the opinion herein and in Graham v. Pantel Realty Co.
Reversed.